Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/01/2022 has been entered. Claim 2 is cancelled, claims 1 and 3-10 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Minoru Kurose (Reg. No. 77582) on 02/17/2022.
The application has been amended as follows:
1. (Currently Amended) A curved display panel including a display surface curving at least around a curve axis and displaying an image, the curved display panel comprising:
a first substrate;
a second substrate spaced apart from, and facing, the first substrate;
a plurality of pixels provided to the first substrate, and arranged in a matrix inside the display surface;
a light shield provided to the second substrate, extending in a curve direction of the display surface, and dividing the pixels adjacent to each other in an orthogonal-to-curve direction extending along the display surface and orthogonal to the curve direction; and
an indicator provided to the second substrate, and serving as a position indicator of each of the pixels in the curve direction, wherein

the second substrate includes:
an end portion forming an edge of the second substrate in the curve direction,
a center potion in the curve direction, and
an intermediate portion positioned between the center portion and the end portion in the curve direction, and
the intermediate indicators are provided at the intermediate portion, each of the intermediate indicators being respectively spaced by a clearance away from an outline of corresponding one of the plurality of pixels in a plan view, [[and]]
the end indicators are provided at the end portion, and the center indicators are provided at the center portion, each of the end indicators and the center indicators being respectively overlapped with an outline of corresponding one of the plurality of pixels in [[a]]the plan view, and
the plurality of indicators is integrally provided to the light shield, and protrudes from the light shield in the orthogonal-to-curve direction. 
 7. (Canceled) 
 8. (Currently Amended) The curved display panel according to claim [[7]]1, wherein
the indicator is provided to protrude in the orthogonal-to-curve direction from opposing sides of the light shield. 
 9. (Currently Amended) The curved display panel according to claim 1, wherein
the indicator includes [[a]]the plurality of indicators 
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a curved display panel as set forth in claims 1, 3-6 and 8-10.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a curved display panel including a display surface curving at least around a curve axis, the curved display panel comprising a first substrate, a second substrate, a plurality of pixels, a light shield provided to the second substrate, extending in a curve direction of the display surface, and dividing the pixels; and an indicator serving as a position indicator of each of the pixels in the curve direction, wherein the indicator includes a plurality of indicators aligned at intervals in the curve direction, and arranged so that positional relationship of the indicators with the pixels while the display surface is flat varies in accordance with a position of the second substrate, the plurality of indicators including intermediate indicators, end indicators, and center indicators, and the second substrate includes an end portion forming an edge of the second substrate in the curve direction, a center potion in the curve direction, and an intermediate portion positioned between the center portion and the end portion in the curve direction, the intermediate indicators are provided at the intermediate portion, the end indicators are provided at the end portion, and the center indicators are provided at the center portion, and wherein “each of the intermediate indicators being respectively spaced by a clearance away from an outline of corresponding one of the plurality of pixels in a plan view, each of the end indicators and the center indicators being respectively overlapped with an outline of corresponding one of the plurality of pixels in the plan view, and the plurality of indicators is integrally provided to the light shield, and protrudes from the light shield in the orthogonal-to-curve direction” in combination with the other required elements of the claim. 

The most relevant reference, Wang (US 2018/0210277, at least Fig. 1-3b and Fig. 5-7B) in view of Oh (US 2016/0274420, at least Fig. 1-4) only discloses a curved display panel including a curved display panel including a display surface curving at least around a curve axis, the curved display panel comprising a first substrate, a second substrate, a plurality of pixels, a light shield provided to the second substrate, extending in a curve direction of the display surface, and dividing the pixels; and an indicator serving as a position indicator of each of the pixels in the curve direction, wherein the indicator includes a plurality of indicators aligned at intervals in the curve direction, and arranged so that positional relationship of the indicators with the pixels while the display surface is flat varies in accordance with a position of the second substrate, the plurality of indicators including intermediate indicators, end indicators, and center indicators, and the second substrate includes an end portion forming an edge of the second substrate in the curve direction, a center potion in the curve direction, and an intermediate portion positioned between the center portion and the end portion in the curve direction, the intermediate indicators are provided at the intermediate portion, the end indicators are provided at the end portion, and the center indicators are provided at the center portion. However they do not teach or suggest the combined limitation of “each of the intermediate indicators being respectively spaced by a clearance away from an outline of corresponding one of the plurality of pixels in a plan view, each of the end indicators and the center indicators being respectively overlapped with an outline of corresponding one of the plurality of pixels in the plan view, and the plurality of indicators is integrally provided to the light shield, and protrudes from the light shield in the orthogonal-to-curve direction” in combination with the other required elements of the claim.
Chung (US 2019/0043894), Satake (US 2009/0161048), Song (US 2017/0192317) and Park (US 2018/0031906) are also silent as of the specific limitation in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871